DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it contains phraseology such as “comprising” and the “preferred embodiment”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The body of the claims contains or ends with a period.  The period(s) should be replaced with a 
semicolumn (;) .   Every claim must end with a period.  The various numbers noted in claims 1 and 12 should be changed to letters.  
	As per claim 1, line 5, the phrase “any other data sources” is broad and may contain an unlimited (known or undisclosed) number of data sources which render the claims vague and indefinite.  On line 8, “the plurality of volumes “  lacks clear antecedent basis.  On lines 8-9, “the members of said collection” also lacks clear antecedent basis.  The term “collection” was not previously recited.  The word “said” therefore results in the term “collection” as lacking antecedent basis.  On line 10, “the information” lacks clear antecedent basis.  On line 11, “data collections” lack clear antecedent basis.

	As per claim 2, line 2, “the total volume traded” lacks clear antecedent basis.

	As per claim 3, line 2, “the maximum block volume” lacks clear antecedent basis.

As per claim 4, the phrase "like" renders the claim(s) indefinite because the claim(s) include(s) 
elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

As per claim 5, line 1 “the maximum block value”, “the average block volume” and the “standard 
deviation of block volume” lack clear antecedent value.  Also, the phrase "any other" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "any other"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

	As per claim 7, line 1, “the historical traded volume” lacks clear antecedent basis.  It is further unclear what the phrase “other adjustments” encompass or signify.

	Claim 8 recites an intended use or result.
As per claim 9, the term “not” is a negative limitation which is improper under 35 USC 112 second paragraph.  On line 6, “the respective contract” lacks clear antecedent basis.

	As per claim 12, line 2, it is unclear as to what is meant by a “conventional line”.  On line 6, the phrase “any other data sources” is broad and may contain an unlimited (known or undisclosed) number of data sources which render the claims vague and indefinite.  
On line 7, “the cumulative traded volume“  lacks clear antecedent basis. 
On line 10, “the plurality of volumes” lacks clear antecedent basis.
 On lines 10-11, “the members of said collection” also lacks clear antecedent basis.  
On line 11, the term “collection” was not previously recited.  The word “said” therefore results in the term “collection” as lacking antecedent basis.
 On line 12, “the information” lacks clear antecedent basis.  On line 13, “data collections” lack clear antecedent basis.

As per claim 15, lines 1-2, “the historical traded volume” lacks clear antecedent basis.  
Also, the phrase "such as" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "any other"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

As per claim 16, lines 1-2, “the historical traded volume” lacks clear antecedent basis.  Also, the 
phrase "other" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "any other"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
	
As per claim 18, the term “not” is a negative limitation which is improper under 35 USC 112 second paragraph.  On line 6, “the respective contract” lacks clear antecedent basis.
Claims 3, 4, 8, 13, 14 and 20 recite “the ability” to perform a function.  The phrase “the ability” is not in the affirmative and it is not positively recited that such a function is always possible to achieve or perform.
Every claim should end with a period. 
	The claims appear to be directed to both a method and a system as noted in the preamble.  The Applicant is reminded if a method claim is to be recited, the claims should only be stated only a “method” and to be comprised of a series of steps to perform the claimed functions.
	If a system claim so to be recited, the claims should recite a system having sufficient structures or means for performing the claimed functions.  The structures or means should be reflected in light of the specification.  

	The Applicant is advised to make the above noted suggestion so as to overcome the 35 USC 112 second paragraph rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Subject Matter Eligibility Standard
	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
	Specifically, claims 1 and 12 are directed to a method.  The claims fall under one of the four statutory classes of invention.
	If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
	Claim 1 as an example recites :
Selecting one or a plurality of financial assets, Gathering tick data for said financial assets, a price vendor, an exchange or any other data source(s), Storing said tick data into collections, by calculating the cumulative traded volume, by the dimensions of time and price, Computing a range of colors to represent the plurality of volumes, represented by the members of said collection, Displaying the information on a chart, by drawing blocks, with each block representing a traded volume at a specific time and price, as stored in said data collections. 

This concept falls into the category of functions of organizing human activities such as managing commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
	The judicial exception is not integrated into a practical application. 
 In particular, the claims do not recite any computer, computerized system or structures to perform the claimed functions.  The claimed “system” found in the preamble is recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic component.
	Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

	The type of data being manipulated does not impose meaningful limitations or render the
idea less abstract.  Looking at the element as a combination does not add anything more than the elements analyzed individually.  Therefore the claim does not amount to significantly more than the abstract idea itself.
Applicant is reminded that a statutory claim would recite an automated machine implemented method or system with specific structures for performing the claimed invention so as to provide an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  The claim as a whole, does not amount to significantly more than the abstract idea itself.  This is because the claim does not  effect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.

Accordingly, claims 1 and 12 are directed to an abstract idea.

Claim 2 recites the ability to select a group of blocks and have the total volume traded of all the blocks in the group displayed.  This is a financial decision being performed manually and or mentally.

Claim 3 and 13 recite the ability to manually set the maximum block volume, in order to prevent outliers from distorting the chart.  This is a financial decision being performed manually and or mentally.
Claim 4 recites wherein the blocks are shaped like candlestick bars, in order to display the open, high, low and close of the time period, with the blocks between the open and close (inclusive) wider than the other blocks of that same time period.  This is merely a description of an item, and such is not a function.  

Claim 5 recites the maximum block value is automatically calculated based on a formula, using the average block volume, the standard deviation of the block volumes, or any other statistical measurements of block volumes over specific historical time periods. This is merely a mathematical operation.

Claims 6 and 17 recite the choice of collapsing (consolidating) price levels for the collections.  This is merely a mathematical operation.

 Claim 7 and 16 recite the historical traded volume is adjusted to account for past stock splits, future expiration fair values, or other adjustments made to financial asset prices.  This is merely a financial decision.

Claims 8 and 20 recite the ability to filter out (exclude) specific types of trades or periods of trading activity, with the intention of preventing distorted charts, due to outliers of time, price or volume, including, but not limited to spread trades, block trades, trades near the market close time, trades from a specific exchange, or any other identifiable type of trade.  This is a financial decision being performed manually and or mentally, and such is not a function.  
 
Claims 9 and 18 recite the selection is not a single asset and expiration, but a plurality of related assets and/or a plurality of contract expirations, wherein each asset is normalized to an anchor asset, which serves as a benchmark index, and each expiration is offset to account for the difference in fair value, usually defined as the risk-free interest rate minus the dividend/income yield over the time period from the trade date to the expiration date of the respective contract.  This is a financial decision being performed manually and or mentally, and such is not a function.  

Claim 10 recites the blocks are drawn with different sizes to represent the quantities of volume traded at respective times and prices.  This is merely a description of the drawing of  the “blocks”.

Claim 11 recites the blocks are drawn with a third dimension representing the quantities of volume traded at respective times and prices.  This is merely a description of the drawing of the “blocks”.  

Claim 14 recites the ability to set a decay rate, which is used to reduce the volume traded in the past.  This is a financial decision being performed manually and or mentally.

Claim 15 recites wherein the historical traded volume contains cutoff dates, such as a user-selected date or expiration date, beyond which volume is not counted.  This is merely a description of the traded volume, and such is not a function.  

Claim 19 recites the ability to compress trade data into collections to optimize the speed of reading historical data and/or reloading different assets.  This is a financial decision being performed manually and or mentally, and such is not a function.  
 
The dependent claim(s) when analyzed and each taken as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/fp/


/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        

March 21, 2022